PER CURIAM.
Appellant, Anna Marie Bryant, appeals her conviction for two counts of introduction of contraband into a county detention facility. The- State properly concedes that the bringing of both Hydrocodone and Ox-ycodone into the correctional .facility in one container and at the same time is a single offense under the statute. § 951.22, Fla. Stat. (2005). Accordingly, we reverse and remand with instructions to vacate one of the convictions and for resentencing.
REVERSED and REMANDED.
GRIFFIN, ORFINGER and LAWSON, JJ., concur.